


115 HR 5611 IH: To prohibit the importation into the United States of paper products that are not manufactured in accordance with requirements that are at least as stringent as the requirements under the Clean Air Act and the Federal Water Pollution Control Act.
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5611
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. DeFazio introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To prohibit the importation into the United States of paper products that are not manufactured in accordance with requirements that are at least as stringent as the requirements under the Clean Air Act and the Federal Water Pollution Control Act.

 
1.Prohibition on importation of paper products not manufactured in accordance with requirements at least as stringent as requirements under the clean air act and federal water pollution control act 
(a)ProhibitionIt is unlawful for any person to import or deliver for importation into the United States any paper product if— (1)the paper product's labeling does not include an official certification from each manufacturer of the paper product certifying that said paper product was manufactured in accordance with— 
(A)requirements relating to air pollution that are at least as stringent as the requirements under the Clean Air Act (42 U.S.C. 7401 et seq.); and (B)requirements relating to water pollution that are at least as stringent as the requirements under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or 
(2)the Administrator of the Environmental Protection Agency finds that the paper product was not manufactured in accordance with requirements at least as stringent as the requirements described in subparagraph (A) and (B) of paragraph (1). (b)Penalties and enforcementAny person who violates any provision of this section or any regulation issued under this section may, in addition to any other civil or criminal penalty that may be imposed under title 18, United States Code, or any other provision of law, be assessed a civil penalty of not more than $10,000,000 per transgression. The Secretary of Homeland Security and the Administrator of the Environmental Protection Agency shall enforce the provisions of this section. 
(c)DefinitionsIn this section— (1)the term paper product means an article classified under any heading or subheading of chapter 47 or 48 of the Harmonized Tariff Schedule of the United States; and 
(2)the term United States means the customs territory of the United States, as defined in general note 2 of the Harmonized Tariff Schedule of the United States.  